PER CURIAM
Appellant has petitioned for reconsideration of our opinion in State v. Z. A. B., 264 Or App 779, 334 P3d 480 (2014). In that case, we accepted the state’s concession of error, and exercised our discretion to reverse the trial court’s decision to commit appellant to the Addiction and Mental Health Division of the Oregon Health Authority for a period not to exceed 180 days pursuant to ORS 426.130(l)(a)(C). In his petition for reconsideration, appellant points out that we did not address a second order that was also the subject of the appeal: an order prohibiting appellant from purchasing or possessing firearms pursuant to ORS 426.130(l)(a)(D). He argues that our reversal of the commitment decision necessarily requires reversal of the firearms order, because the statutory authority to prohibit the purchase or possession of firearms under ORS 426.130(l)(a)(D) requires a determination that a person is a “person with mental illness” under ORS 426.005(l)(e) — just as is required for an order of commitment under ORS 426.130(l)(a)(C).
We agree with appellant. See State v. W. B., 264 Or App 777, 778, 333 P3d 1099 (2014) (“Finding that an individual ‘is a person with mental illness’ is a condition precedent to the issuance of an order prohibiting the purchase or possession of a firearm, ORS 426.130(l)(a)(D).”). Accordingly, we allow reconsideration and modify our opinion as follows:
We delete the following sentence, which appears at 264 Or App at 780: “Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days pursuant to ORS 426.130.”
In its place, we substitute:
“Appellant seeks reversal of an order committing him for a period not to exceed 180 days pursuant to ORS 426.130(l)(a)(C) and an order prohibiting him from purchasing or possessing firearms pursuant to ORS 426.130(l)(a)(D).”
Reconsideration allowed; former opinion modified and adhered to as modified.